ORDER
PER CURIAM
Sean Henderson (“Henderson”) appeals from the trial court’s judgment entered after a jury trial. The jury convicted Henderson on one count of unlawful use of a weapon, a class D felony under Section 571.030, and one count of resisting a lawful detention, a class A misdemeanor under Section 575.150. On appeal, Henderson contests the sufficiency of the evidence for both convictions. Henderson also asserts that the trial court committed plain error by failing to instruct the jury sua sponte to ignore evidence of his prior crimes and to ignore the prosecutor’s improper closing argument.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).